DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 5/27/2021 is acknowledged.  
3.	Claims 10-13 have been cancelled.
4.	New claim 17 has been added.
5.	Claims 1-9 and 14-17 are pending in this application.
6.	Claims 14-16 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/1/2020.  
7.	Applicant elected with traverse of Group 1 (claims 1-9) in the reply filed on 9/1/2020.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a method of preparing a water in oil emulsion for administration of a polypeptide consisting of the amino acid sequence of SEQ ID NO: 1 to a human subject, the method comprising the following steps: (i) obtaining an aqueous antigenic phase by dissolving lyophilized polypeptide of SEQ ID NO: 1 in pure sterile water; (ii) loading one volume of said aqueous antigenic phase and one volume of MONTANIDE ISA 51 into a device comprising two syringes linked by a connector; (iii) pre-emulsifying the mixture of the aqueous antigenic phase and MONTANIDE ISA 51  by performing at least three cycles of transfer of the whole mixture from one syringe to the other and then back to the first syringe, wherein each cycle lasts at least 6 seconds; 

Withdrawn Objections and Rejections 
8.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification and Applicant's persuasive arguments.
9.	Objection to the drawings is hereby withdrawn in view of Applicant's amendment to the description of the drawings in the specification.
10.	Objection to claims 1-4 and 6-9 is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph regarding the limitation “the formulation” recited in claim 1 is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
12.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(Revised due to Applicant's amendment to the claim) Claims 1-9 and 17 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
14.	Claims 1, 4 and 17 contain the trademark/trade name MONTANIDE ISA 51.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adjuvant, and, accordingly, the identification/description is indefinite.  Because claims 2, 3 and 5-9 depend from indefinite claim 1, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Applicant's Arguments
15.	Applicant argues that "the presence of a trademark in a claim is not, per se, improper under 35 U.S.C. § 112(b), but the claim should be carefully analyzed to determine how the trademark is used in the claim. It is important to recognize that a 
16.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	In response to Applicant's arguments about instant rejection, the Examiner understands that as stated in MPEP, "The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph".  However, in the instant case, the Examiner would like to point out that the trademark or trade name MONTANIDE ISA 51 is used in the claims as a limitation to identify or describe a particular material or product.  Therefore, instant claims do not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP § 2173.05 (u)).  Furthermore, in the instant case, it appears to the Examiner that Applicant might misinterpret MPEP § 2173.05 (u).  As stated in Section 14 above, because a trademark or trade name is used to identify a source of goods, and not the goods themselves; a trademark or trade name does not identify or 
	With regards to Applicant's arguments that a search of granted U.S. patents revealed ninety-eight different patents with this trademark present in the claims, first, as stated above and explicitly stated in MPEP, "The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph".  In the instant case, it is unclear to the Examiner whether this trademark present in the claims of the ninety-eight different patents is a claim limitation or not.  Second, each application is examined under its own merit, and the examination is based on the guidances in MPEP.  The fact that other patents with this trademark present in the claims does not mean instant rejection is improper and/or invalid.  
Taken all these together, the rejection is deemed proper and is maintained. 
 
New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
17.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



18.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claim 17 recites "The method of claim 1, wherein the MONTANIDE ISA 51 is a water-in-oil emulsion". 
With regards to the recited “wherein the MONTANIDE ISA 51 is a water-in-oil emulsion" in instant claim 17, this has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for “wherein the MONTANIDE ISA 51 is a water-in-oil emulsion" recited in instant claim 17.  As stated above, this limitation has never been explicitly disclosed and/or discussed in the instant specification.  Therefore, the instant specification fails to provide literal support to “wherein the MONTANIDE ISA 51 is a water-in-oil emulsion" recited in instant claim 17.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically 
Taken all these together, the instant specification fails to provide support to “wherein the MONTANIDE ISA 51 is a water-in-oil emulsion" recited in instant claim 17.

Examiner’s Notes
19.	 As stated in the previous office action, the method of preparing a water in oil emulsion comprising a polypeptide consisting of the amino acid sequence YLQVNSLQTVYLEYRQVPVYLEEITGYL (SEQ ID NO: 1) recited in instant claims 1-9 and 17 is free of prior art (see Section 28 of the Non-final office action dated 11/27/2020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/LI N KOMATSU/Primary Examiner, Art Unit 1658